 

Exhibit 10.58

 

The Assets Income Right Transfer and Repurchase Contract

 

Contract No.:1419425012

 

Party A: Tianjin Trust Co.,Ltd

 

Legal representative: Zhao Yi

 

Adress: No.125 and No.127 Weididao Avenue, Hexi District, Tianjin

 

Zip code: 300074

 

Contact person: Li Tianchen

 

Tel: 022-28408072   E-Mail: litc@tjtrust.com  

 

Party B: Wuhan Kingold Jewelry Co., Ltd

 

Registered number: 420100000023089

 

Legal representative: Jia Zhihong

 

Address: No. 15 (special), Huangpu Science Park, Jiang’an District

 

Zip code: 430014

 

Contact person: Hu Qiao

 

Tel: 13317109760   E-Mail: 445747508@qq.com  

 

Guarantee: Wuhan Kingold Industrial Group Co., Ltd

 

License number:91420102MA4KN9QJ35

 

Legal representative: Jia Zhihong

 

Address: 1# Floor 10, Unit 1 of Building 7, Wuhan·Shanghai Creative Industry
Park, No.8 Hanhuang Road, Jiang’an District, Wuhan

 

Zip code: 430014

 

Contact person: Hu Qiao

 

Tel: 13317109760   E-Mail: 445747508@qq.com  

 

Guarantee: Jia Zhihong

 

ID number: 420102196111133118

 

Address: No. 15 (special), Huangpu Science Park, Jiang’an District

 

Zip code:430023

 

Contact person: Hu Qiao

 

Tel: 13317109760   E-Mail: 445747508@qq.com  

 

 

 

 

Whereas:

 

Party A plans to establish a trust plan and purchases the Assets Income Right of
Au9999 standard gold (no less than 4.5 tons)from Shanghai Gold Exchange(“SGE”)
held by Party B with trust fund of the Trust Plan. And Party B shall repurchase
the above Assets Income Right by the time price according to the agreement of
both parties.

 

According to The Contract Law of the People’s Republic of China and other laws
and regulations, based on the principles of good faith and justice and through
friendly consultation, both sides reach this contract to comply regarding the
transfer and repurchase of the Object Assets Income Right.

 

Article 1 Transfer Object

 

1、The transfer object under this contract is the Assets Income Right of no less
than 4.5 tons of Au9999 standard gold from Shanghai Gold Exchange held by Party
B.

 

2、:Assets Income Right shall include:

 

(1) The income gained by object assets disposal;

 

(2) Other income generated by the object assets.

 

Article 2 Transfer Price and Payment

 

1、Both parties agree that the transfer price of the Object Assets Income Right
is between RMB 10 million and RMB 1 billion.

 

2、The transfer price shall be paid by the trust fund under Trust Plan and the
actual amount shall be subject to the amount of actual raised trust fund of
Trust Plan. On receiving every transfer payment, Party B shall submit payment
confirmation to Party A.

 

3、Party A agrees to pay transfer price in lump sum or in installments after the
establishment of Trust Plan and the guarantee, which is promised by Party B, is
implemented.

 

Account name: Wuhan Kingold Jewelry Co., Ltd     Account number:
42050110242500000003

 

Bank: China Construction Bank, Wuhan Houhu Avenue Tongan sub-branch

 

 

 

 

Party A shall be deemed to perform duty after paying the transfer price to the
above account of Party B. If any change occurs on the above account, party B
shall give written notice to Party A on the date of change, otherwise any
responsibilities arising from that shall be taken by Party B.

 

4、After the date that Party A signed this contract and pays the first transfer
payment, Party A obtains all the Object Assets Income Right since this date.
Since this delivery date, Party B shall deposit all interests and other earnings
of Object Assets in the special trust account in 2 work days.

 

Article 3 Assets Income Right Repurchase

 

1、After transferring the Assets Income Right to Party A, Party B promises to
repurchase the Assets Income Right in the agreed period since the establishment
of trust plan. After Party B completed the payment, Party B shall be deemed to
complete the repurchase of the Assets Income Right, and the Assets Income Right
is owned by Party B.

 

2、Repurchase payment price consists two parts: Base repurchase price and
repurchase premium. And repurchase price and due date of phase i shall subject
to batch i Confirmation.

 

(1) base repurchase price:

 

Base repurchase price of batch i equals to transfer amount of batch i. And party
B shall pay on the due date appointed by Batch i Confirmation.

 

(2) repurchase premium:

 

Party B shall pay current duration premium according to the annual rate of
repurchase premium in the chart agreed below before 21st (included) of every
month and the last base repurchase price due date.

 

starting date   annual rate of repurchase
premium       due date of the first transfer price        12     %

 

Calculation formula is as below:

 

current duration premium= unsettled base repurchase price×days in this
accounting period×annual rate of repurchase premium/360

 

Days in this accounting period refers to the days from 21st of previous month to
the 20th (included) of current month. And days in last accounting period refers
to the days from 21st of previous month to the day (not included) of the
settlement of all base repurchase prices.

 

 

 

 

Repurchase premium due date and repurchase due date should not be moved backward
when meet with statutory holiday. Party b shall transfer money to the special
account in the nearest workday.

 

If party b does not transfer payment within due date, the penalty shall be
counted from repurchase premium due date or repurchase due date and in
accordance with the articles stipulated in this contract.

 

3、Party b shall pay the repurchase price by transferring money to the special
account appointed by Party A(Account Name: Tianjin Trust Co.,Ltd, Account
Number: , Bank: )

 

4、When Party B is paying the repurchase price, all interests and other earnings
produced by Object Assets that has been transferred to special account shall be
deduction to the repurchase price.

 

Article 4 Trust Protection Fund

 

1、According to relevant stipulations in Measures for the Administration of
Protection funds in the Trust Industry, Party B shall subscribe trust protection
funds at the price of 1% of base repurchase price. Every time when Party A pays
the transfer amount, it will send trust protection fund subscription notice and
confirm the subscription amount to Party B. Party B shall transfer subscription
amount to the special account Party A designated within the day that Party A
pays transfer amount, and Party A shall subscribe the protection fund on its
behalf.

 

Article 5 Documents Submission

 

Party B shall submit necessary documents and materials in accordance with Party
A’s requirements, including but not limited to original pieces or copies of
relevant materials on object assets owned by Party B. The documents and
materials that Party B submits to Party A are all deemed as effective attachment
to this contract.

 

Article 6 Tax Payment

 

The taxes produced in the process of the exercise of rights or obligations under
the contract shall be paid by each party respectively

 

 

 

 

Article 7 Representations and Warranties of Party B

 

Follows are the representation and warranties of Party B:

 

1、After this contract is signed, it will constitute the legal, valid and binding
obligation to it.

 

2、Party B is the entire, effective and legal owner of the object assets, and is
entitled to transfer the assets income right of the object assets to Party A.
Party A shall not meet any legal or actual impediment.

 

3、Party B guarantees that there are no any other priority rights or third part
rights except for additional articles in this contract.

 

4、After this contract is signed, without Party A’s written permission, Party B
shall not dispose object assets in any form, and there shall be no priory right
and other third party power on the object assets in any form.

 

5、Relevant materials offered by Kingold Jewelry to Party A are true, effective,
complete and there is no material omission or concealment.

 

6、The transfer and repurchase of assets income right are equipped with necessary
authorization and permission, and are within Party B’s authority and are
obedient with relevant laws.

 

Article 8 Representations and Warranties of Party A

 

Follows are the representation and warranties of Party A

 

1、An enterprise as a legal person, which forms legally according to the Law of
the PRC and validly exists, and guarantees that it operates legally

 

2、It is complied with relevant trust stipulations to purchase assets income
right by trust fund and the purchase is nit obedient with compulsory
stipulations in laws and administrations.

 

3、Relevant materials offered Party B are true, effective, and complete and there
is no material omission or concealment.

 

4、After this contract is signed, it will constitute the legal, valid and binding
obligation to it.

 

5、To pay the transfer price to Party B according to this contract.

 

Article 9 Contract Entry into Force

 

1、The Contract should come into effect since being signed (or stamped) by the
legal representatives/responsible persons of both parties and stamped with the
corresponding official seal (or special seal for contract).

 

2、The Contract should be terminated if the trust plan fails to establish or
party b’s promised guarantees are not implemented in 60days since the date that
the contract is signed.

 

 

 

 

Article 10 Special Agreement

 

1、After coming into force of this contract, Party A is empowered to learn about
Party B’s management, financial activities, major transactions, and Party A is
not entitled to intervene Party B’s management.

 

2、After this contract becomes effective, if one of the following credit risks
happens, Party B shall inform Party A in written form within five business days
after knowing this situation. Effects, possible effects on Party B , and
remedial measures which has taken or are going to take, deadline of remedy and
expected effects should be listed carefully in the written notice.

 

(1) The operating status of Party B deteriorates.

 

(2) Party B has lost the business reputation.

 

(3) Significant suit or arbitration cases happen which affect or may affect
interests of Party B and make the operating status of Party B deteriorate.

 

(4) Events happen in Party B, which may have material adverse effect on Party
B’s business, capital and property status.

 

(5) Other items that have material adverse influences on Party B when it
performs this contract’s obligation.

 

Article 11 Notification

 

1、Unless there are other provisions in the contract, otherwise, all notices
between the two parties under the terms of the contract shall be in written
form, which can be delivered by people, registered letters, express mail
service, and fax can be as an auxiliary way, however, it must have a
supplementary delivery according to the agreed ways in the contract.

 

2、The notices delivered by registered letter (postage paid) are effective
delivery on the third day after they are delivered (as indicated by the
postmark). The notices issued by express mail service (postage paid) are
effective delivery in the being delivered (as indicated by the postmark).

 

3、The delivery and notification articles in this contract and dispute settlement
articles are independent articles, not involved in the effectiveness of the
whole contract or other articles in the contract.

 

 

 

 

Article 12 Confidentiality

 

Each party should maintain confidentiality about this contract and matters
related with this contract. If there are no written permissions of the other
party, any matters related with this contract cannot be disclosed to a third
party, except the disclosures because of following reasons:

 

1、Party A performs the obligation of disclosing information ruled by the laws
and regulations or trust documents and discloses information to clients and
beneficiaries.

 

2、Disclose information to auditors, lawyers and other working staff, who are
authorized in the normal business, with the precondition that these people
should perform the obligation of maintaining confidentiality to the information
related with this contract in their work.

 

3、The data and documents can be gained publicly or the disclosure of this data
is required by laws and regulations.

 

4、Disclosing information to court, arbitration institution, or the disclosure
related with this contract is required by the disclosure procedures before
lawsuit or the similar procedures, or the law procedure requires information to
be disclosed.

 

5、According to the requirement of financial regulator, Party A discloses
information to the financial regulator.

 

Rules of this article are still valid after the termination of contract.

 

Article 13 Dispute Resolution

 

All disputes arising from this contract shall be settled through friendly
negotiation. In case no settlement can be reached through negotiation, they
shall bring proceedings to the local People's Courts with the jurisdiction where
Party A is located.

 

Article 14 Others

 

1、In case any article of this contract is invalid for any reason, the invalidity
of this article does affect the validity of other articles of this contract, so
both parties shall continue to execute the other articles of this contract.

 

2、Party A has reminds Party B appropriately on articles about its liability
exemptions or limitations; and has detailed explanation on articles that Party B
requested. Both parties show consensus on the understanding of this contract.

 

 

 

 

3、The contract is in quadruplicate. Party A holds two copies while Party B holds
one copy, and relevant administration holds one copy. All copies are with equal
legal effect.

 

Article 15 Special Agreement

 

1、In the duration of this trust plan, when gold price (closing price of Au9999
in afternoon hours in Shanghai Gold Exchange in last transaction day) changes
and it causes the pledge rate hit [0.80],it is hit alarming line. And Party B
shall pay cash in corresponding amount to the pledgee within 3 working days so
that the pledge rate will reach to [0.75](included) . When gold price (closing
price of Au9999 in afternoon hours in Shanghai Gold Exchange in last transaction
day) changes and it causes the pledge rate to be higher than [0.75], it is hit
close position. In this situation, if Party B does not supplement corresponding
gold or cash to make the pledge rate to decrease to 75%, Party A has right to
dispose directly the pledged gold, Party B shall cooperate to do corresponding
work.

 

2、Party B commits that it or a third party it appointed shall offer guarantee
for Party A and guarantee the obligations of Party B under this contract, such
as repurchase payment and etc.

 

Guarantees   Name Of Guarantee
contracts   Contract Number           Wuhan Kingold Jewelry Co., Ltd   Gold
Pledge Contract   1419425012           Wuhan Kingold Industrial Group Co., Ltd  
Guaranty Contract   1419425012           Jia Zhihong   Guaranty Contract  
1419425012

 

3、Notarization:(1) Party A and Party B confirm that, after signing the Contract,
both parties will transact compulsory notarization of the Contract and relevant
fees would be borne by Party B(2) Party B hereby commits that if it fails to
fulfill or incompletely fulfills any of its obligations under the Contract, it
is willing to receive judiciary compulsory execution, without any judicial
proceeding. Party A can directly apply for compulsory execution to people’s
court with jurisdiction. Party B waives right of defense for such
application.(3) This Article has priority to the Article Dispute Resolution in
this contract.

 

 

 

 

4、Property insurance for object assets: (1) After signing this contract, the two
parties should purchase property insurance for object assets at People’s
Insurance Company of China for the quality and weight. All the insurance costs
produced in insurance shall be borne by Party B. Where Party B violates the
provisions of the contract, Party A shall have the right to apply for compulsory
enforcement to the People’s Court with jurisdiction for directly disposing the
pledged object.

 

(The reminder of this page is intentionally left blank)

 

 

 

  

Party A: Tianjin Trust Co.,Ltd (Official Seal)

 

Legal representative or authorized agent(stamp):

 

Party B: Wuhan Kingold Jewelry Co., Ltd. (Official Seal)

 

Legal representative or authorized agent(stamp):

 

Guarantee: Wuhan Kingold Industrial Group Co., Ltd

 

Legal representative or authorized agent(stamp):

 

Guarantee: Jia Zhihong(sign and fingerprint)

 

Signing date: March 12, 2019 Contract signed in Hexi District of Tianjin

 

 

 

 

